Citation Nr: 1024499	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  03-12 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical spine (neck), bilateral elbows, 
bilateral wrists, bilateral hips, bilateral knees, bilateral 
ankles, and bilateral hands, to include the left thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from June 1978 to July 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied a claim for service 
connection for DJD of all joints.  

In July 2008, the Veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  

The Board remanded a claim for service connection for DJD of 
all joints most recently in July 2009 for additional 
development and to address due process concerns.  More 
specifically, the Board instructed the RO/Appeals Management 
Center (AMC) to obtain VA treatment records and to schedule 
the Veteran for an orthopedic examination.  The actions 
directed by the Board were accomplished.  

The Board notes that service connection was granted for 
degenerative disc disease (DDD) of the lumbar spine, 
acromioclavicular joint arthritis of the left shoulder, and 
right shoulder strain in a January 2010 Decision Review 
Officer (DRO) decision issued by the Remand and Rating 
Development Team located at the Huntington, West Virginia, 
RO.  Based on the foregoing, the Veteran's claim for DJD of 
all joints has been recharacterized as shown on the title 
page; the claims for service connection involving the lumbar 
spine and bilateral shoulders are no longer before the Board 
for appellate review.  

The Board also points out that service connection for 
rheumatoid arthritis of all joints was denied in January 
2006.  The Veteran did not appeal that determination, and the 
issue on appeal before the Board is limited to the matter of 
service connection for degenerative joint disease.  




FINDINGS OF FACT

1.  There is no x-ray evidence of degenerative changes in the 
bilateral elbows or right hip.

2.  Degenerative changes of the Veteran's cervical spine 
(neck), left hip, bilateral wrists, bilateral knees, 
bilateral ankles, and bilateral hands, to include the left 
thumb, did not have their onset during active service and are 
not related to his active service.  

3.  The degenerative changes noted in the Veteran's cervical 
spine (neck), left hip, bilateral wrists, bilateral knees, 
bilateral ankles, and bilateral hands, to include the left 
thumb, are the result of rheumatoid arthritis.  


CONCLUSION OF LAW

The criteria for service connection for DJD of the cervical 
spine (neck), bilateral elbows, bilateral wrists, bilateral 
hips, bilateral knees, bilateral ankles and bilateral hands, 
to include the left thumb, have not been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376 - 77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran contends that he has DJD of all his joints.  He 
reports that he began noticing problems during basic 
training, to include problems with his back and ankles due to 
training exercises and running.  The Veteran asserts that his 
fingers, wrists, elbows, knees and ankles have been diagnosed 
and that he is receiving treatment at the VA Medical Center 
(VAMC) in Alexandria.  See July 2008 hearing transcript.  He 
reports consulting a textbook of medicine, which reported 
that secondary osteoarthritis can result from excessive or 
abnormal stresses and training, among other things.  See 
statement received November 2006.

The Veteran's service treatment records reveal that he 
complained of a sore right knee after playing football and 
being hit in the medial aspect of that joint.  No diagnosis 
was provided but the examiner reported good range of motion.  
See August 1979 medical record.  In September 1979, the 
Veteran complained of neck muscle spasm and was assessed with 
muscle strain.  In July 1981, he jammed his left thumb.  See 
health records.  At the time of his separation from service, 
the Veteran denied ever or then having arthritis, rheumatism, 
or bursitis; bone, joint or other deformity; lameness; loss 
of finger or toe; painful or "trick" shoulder or elbow; and 
"trick" or locked knee.  Clinical evaluation of his upper 
and lower extremities and spine was normal.  See January 1983 
reports of medical examination and history.  

The post-service medical evidence of record is comprised of 
both VA and private treatment records and reveals that the 
Veteran has been seen with complaints of joint pain.  The 
Board notes at this juncture that much of the Veteran's 
treatment, both through VA and private medical providers, has 
been related to a diagnosis of rheumatoid arthritis affecting 
many of his joints.  See records from Alexandria and 
Shreveport VAMCs; Louisiana State University, Huey P. Long 
Medical Center; Dr. Verma.  As noted above, service 
connection for rheumatoid arthritis of all joints was denied 
in a January 2006 rating decision and that claim is not 
before the Board at this time.  

In pertinent part, post-service VA records include several x-
ray findings involving the Veteran's joints.  A July 2003 x-
ray of the cervical spine revealed anterior lipping at the 
level of C4/C5, normal odontoid process, and no definite 
fracture.  The impression was mild degenerative changes.  In 
December 2008, routine views of the cervical spine showed 
satisfactory alignment in both planes; intact vertebral 
bodies; and well-maintained disc spaces.  An incidental note 
was made of deformities in the first three left upper ribs 
suggestive of previous fractures.  The impression was fairly 
normal cervical spine.  An x-ray of the cervical spine taken 
in December 2009 and compared with the December 2008 study 
showed satisfactory alignment with normal paravertebral soft 
tissues, no acute compression deformity, and well-maintained 
disc heights.  It was noted to be a normal cervical spine x-
ray.  

Multiple views of the left hand taken in July 2003 showed no 
definite evidence of fracture; the head of the metacarpal 
appeared to be intact; and there was no definite fracture or 
soft tissue calcification.  Three views of the left hand in 
December 2008 revealed no evidence of acute fracture or 
dislocation.  Generalized space narrowing in the PIP joint 
and MCP joint of the 5th digit and MCP joint of the 1st and 2nd 
digits was noted, as was mild residual deformity of the 4th 
metacarpal suggesting an old fracture.  The impression was 
early DJD; old fracture of the fourth metacarpal.  

Multiple views of the right hand taken in July 2003 showed 
the presence of mild degenerative changes of the proximal 
interphalangeal joint of the 5th digit.  There was also soft 
tissue swelling, evidence of erosive changes noted on the 
base of the proximal phalanx of the 2nd digit, some erosive 
changes on the head of the 2nd metacarpal, and cystic changes 
of the carpal bones; the head of the styloid process of the 
ulna and radius appeared to be intact.  The impression was 
consider changes secondary to degenerative osteoarthritic 
changes; erosive changes in the 2nd metacarpocarpal joint; 
possible early rheumatoid arthritic changes should be 
considered; clinical correlation and follow up.  In December 
2008, x-rays showed right hand impression deformity with 
evidence of joint destruction in the 2nd MCP joint, could be 
post traumatic or could suggest erosive osteoarthritis.  
Early degenerative joint changes with persistent flexion in 
the PIP joint of the fourth digit were also noted.  

X-ray of the right elbow in August 2005 showed no acute 
facture, dislocation or bony destructive lesion and the 
impression was normal exam.  X-ray of the left elbow in June 
2008 showed no acute fracture, dislocation or bony 
destructive lesion, but soft tissue swelling over the 
olecrenon process suggesting bursitis was noted.  A July 2008 
magnetic resonance imaging (MRI) of the left upper extremity 
contained an impression soft tissue edema about the elbow 
consistent with cellulitis; lipoma within the distal aspect 
of the triceps muscle.  

X-ray of the right hip in August 2005 showed no fracture, 
dislocation or bony destructive lesion and the impression was 
normal exam.  

X-ray of the left knee taken in August 2008 contained an 
impression of minor medial compartment DJD narrowing, 
otherwise unremarkable views.  In December 2009, routine 
views of the left knee revealed no evidence of acute fracture 
or dislocation and joint spaces were intact, but soft tissue 
density in the suprapatellar bursa suggested joint effusion.  
The impression was no acute bony injury; suprapatellar joint 
effusion.  

X-ray of the right knee taken in December 2008 showed no 
acute bony injury, intact joint spaces, curvilinear 
calcification adjacent to the medial femoral condyle 
suggestive of old injury to the medial collateral ligament, 
and soft tissue fullness in the suprapatellar bursa 
suggestive of joint effusion.  The impression was no acute 
bony injury; joint effusion.  In June 2009, views of the 
right knee were compared to the December 2008 prior study.  
No acute bony injury was observed; the femorotibial and 
patellofemoral joints were intact; and prior injury to the 
medial collateral ligament with persistent curvilinear 
calcifications adjacent to the medial femoral condyle and 
suprapatellar soft tissue fullness indicative of joint 
effusion were noted.  The impression was no acute bony 
injury; joint effusion; prior injury to the medial collateral 
ligament.  

The right knee was again x-rayed in December 2009 and 
compared to the June 2009 study.  Persistent suprapatellar 
joint effusion was noted and progressive narrowing of the 
femorotibial joint was observed, particularly in the medial 
compartment.  Radiolucent changes were also seen in the 
proximal tibia at the posteromedial aspect and calcification 
adjacent to the medial femoral condyle was noted to be 
consistent with prior medial collateral ligament injury, 
stable since the previous examination.  No acute fracture or 
dislocation was seen and the impression was suggestion of 
previous injury to the medial collateral ligament with 
progressive posttraumatic osteoarthritis of the knee joint 
and persistent suprapatellar joint effusion.  Routine views 
of the left knee taken in December 2009 revealed no evidence 
of acute fracture or dislocation and the joint spaces were 
intact.  Soft tissue density in the suprapatellar bursa 
suggested joint effusion.  The impression was no acute bony 
injury; suprapatellar joint effusion.  

In December 2008, three views of the right and left wrists 
revealed generalized joint narrowing in the carpometacarpal, 
intercarpal and radiocarpal joints.  Prominent subchondral 
cysts were noted in the distal radius with subchondral 
sclerosis, and cystic changes were also seen in the carpal 
bones.  It was noted that these findings were consistent with 
degenerative osteoarthritis and an impression of moderately 
advanced degenerative osteoarthritis of both wrists was made.  

X-rays of the Veteran's ankles were taken in December 2009.  
The right ankle revealed early narrowing of the joint, large 
cystic bony erosions in the medial malleolus, a smaller 
cystic bony erosion in the lateral malleolus, and cystic bone 
erosions in the talus at the medial border.  These findings 
suggested degenerative or posttraumatic osteoarthritis.  No 
acute fracture or dislocation was seen and an incidental note 
of heel spur was made.  The impression was interval 
development of osteoarthritic changes in the ankle joint with 
cystic changes in the malleoli suggestive of degenerative or 
posttraumatic osteoarthritis.  The left ankle revealed no 
evidence of acute fracture or dislocation and joint spaces 
were intact.  There was early narrowing of the ankle joint 
and cystic bone erosions in the medial malleolus.  It was 
noted that these findings were probably due to degenerative 
osteoarthritis.  It was also noted that overlying soft 
tissues were unremarkable.  The impression was no acute bony 
injury; degenerative osteoarthritis.  

Based on the foregoing imaging reports, it is clear that the 
Veteran has degenerative changes in several joints, to 
include his cervical spine, bilateral hands, bilateral 
wrists, bilateral ankles, and bilateral knees.  There is no 
evidence of degenerative changes in either elbow or the 
Veteran's right hip.  

In light of the Veteran's assertion that he has DJD of all 
his joints, his report that he began noticing problems during 
basic training, to include problems with his back and ankles 
due to training exercises and running, and the evidence 
revealing that he received in-service treatment related to 
his right knee, neck and left thumb, the Board requested 
appropriate VA examinations.  VA compensation and pension 
(C&P) examinations of the spine, joints, and hand, thumb and 
fingers were conducted in December 2008 and December 2009.  
Review of the Veteran's claims folder was conducted on each 
occasion.  

In pertinent part, following physical examination and 
discussion of the x-ray evidence of record in December 2008, 
the Veteran was diagnosed with right knee chronic strain with 
early rheumatoid arthritis; bilateral wrist and hand/fingers 
rheumatoid arthritis; right hand little and ring finger 
flexion contraction PIP joints; and cervical spine chronic 
strain and DJD, C4-5.  It was the examiner's opinion that the 
condition/disability of the DJD of the cervical spine, right 
knee and both hands was not caused by or a result of active 
duty.  The rationale was that the Veteran had injuries to his 
cervical spine and knees and had continued symptoms that 
became more severe as of 1995, when he developed rheumatoid 
arthritis, which caused joint degeneration.  The examiner 
also noted that there was no record of DJD while on active 
duty from 1978 to 1983 and no medical records for treatment 
or diagnosis for the spine, knee and wrists for the period 
1999 and before.  

During the December 2009 spine examination, the Veteran 
reported sustaining trauma to his neck in 1978 during a 
training exercise.  He indicated that his neck was forced 
rapidly to one side from the back blast of an anti-missile 
weapon and that he had neck stiffness for about one week.  
The Veteran also reported trauma when he was hit by a folding 
chair during an altercation at a rest stop en route to Fort 
Lewis, Washington, in the spring of 1982.  He asserted that 
he was hit in the forehead and his neck was jerked backwards 
by the force of the blow.  The Veteran reported that he was 
seen at sick call upon his arrival in Fort Lewis but no 
injuries were found, though he had neck pain for two weeks 
afterwards.  He indicated that the pain was aggravated by his 
work as a mechanic.  The Veteran also reported that he awoke 
with severe neck pain six years prior in 2003 and was unable 
to turn his head.  He indicated that he stayed in bed for 
three days until the pain subsided and he could visit a 
doctor.  The Veteran reported that the doctor believed his 
condition was caused by gout and he was given medication and 
a diet, which were not effective.  He indicated that he 
sought a second opinion and was thereafter diagnosed with 
rheumatoid arthritis.  

Following physical examination and discussion of the x-ray 
evidence, the Veteran was diagnosed with rheumatoid arthritis 
involving the spine and extremities.  The problem associated 
with this diagnosis was noted as cervical spine arthritis 
with limitation of motion and pain.  The VA examiner reported 
that there was a history of in-service cervical spine injury 
in 1978 and a history of being struck during an altercation, 
which resulted in his neck jerking backwards.  The Veteran, 
however, developed current neck pain in 2003 since leaving 
service and has had intermittent pain since that time.  The 
examiner also noted that a current x-ray of the cervical 
spine was normal and that there was no radiological evidence 
of arthritis or disc disease of the cervical spine.  It was 
also noted that the pain of the original service injury to 
the cervical spine subsided and the next development of pain 
came in 2003 after service.  It was since that onset of pain 
that the Veteran has had intermittent cervical spine pain.  
It was the examiner's opinion that the Veteran's current 
recurrent pain had its onset in 2003 after the Veteran had 
been out of service for 20 years and, thus, is not connected 
to service.  

During the December 2009 joints examination, the Veteran 
reported bilateral elbow, wrist, hip, knee and ankle pain.  
He indicated year of onset for his elbows and ankles as 2006, 
2008 for his wrists, 2004 for his hips, and July 2007 for his 
knees.  The Veteran made no assertion regarding in-service 
problems for any of these joints.  Following physical 
examination and discussion of x-ray evidence, the Veteran was 
diagnosed with rheumatoid arthritis with involvement of both 
elbows, both wrists, both knees, both ankles and his left 
hip.  The Veteran also reported the onset of pain in the 
joints of his hands due to involvement with rheumatoid 
arthritis in 2000.  The examiner noted that the chief joints 
involved in his hands were the MP and PIP joints of the 
bilateral fingers, as well as the IP joint of the left thumb.  
The Veteran did not assert any in-service problems with 
either hand.  Following physical examination and discussion 
of x-ray evidence, the Veteran was diagnosed with rheumatoid 
arthritis of both hands involving the MP and PIP joints of 
both hands with deformity and limitation of motion in some 
joints.  

The examiner reported that the development of pain in the 
elbow, wrist, hip, knee and ankle joints developed in 2004 
and after and, thus, the painful conditions began long after 
the Veteran left service in 1983.  It was the examiner's 
opinion that the condition of these joints was not related to 
events or conditions in service.  The examiner noted that the 
Veteran never reported in-service problems involving his 
right knee.  It was also the examiner's opinion that the 
arthritis and condition of the joints in the Veteran's hands 
began after military service because he reported pain 
coinciding with the onset of rheumatoid arthritis in 2000, 
about 17 years after his release from service.  

The medical evidence of record does not support the Veteran's 
claim for service connection for DJD of the cervical spine 
(neck), bilateral elbows, bilateral wrists, bilateral hips, 
bilateral knees, bilateral ankles and bilateral hands, to 
include the left thumb.  As an initial matter, the Board 
acknowledges the Veteran's contention that he has DJD of all 
his joints and that he noticed problems during basic 
training.  The Board finds that the Veteran is competent to 
make these assertions and that these assertions with respect 
to his right knee, neck, and left thumb are credible.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The service 
treatment records show complaints involving he Veteran's 
right knee, neck and left thumb.  The Board finds, however, 
that each of these joints was only treated on one occasion 
during service such that the evidence does not support the 
finding of a chronic condition in service.  There are no 
complaints or findings referable to any other joint during 
service.  Moreover, at the time of his discharge from service 
in 1983, the Veteran denied any joint problems at all and 
clinical evaluation was normal.  The Veteran's statements as 
to in-service problems with joints other than his neck, right 
knee, and thumb are not credible, as they are specifically 
refuted by the 1983 separation examination which was made 
contemporaneous to service.  

At his hearing in June 2008, the Veteran stated that he 
continued to have symptoms after his separation from service 
but that he could not afford to get treatment.  See Hearing 
transcript dated July 14, 2008, page 14.  To the extent that 
the Veteran is reporting a continuity of symptoms since 
service, the Board finds this not to be credible.  Again, he 
denied any problems at the time of his separation examination 
in 1983.  After service, he was treated by VA in 2003 and 
2004, at which time he repeatedly gave only a two to three 
year history of joint pain.  See VA treatment notes dated, 
April 14, 2004 and July 15, 2003.  These statements made 
during the course of seeking medical treatment are found to 
be credible and consistent with the evidence showing 
treatment starting in approximately 1999/2000.  Moreover, the 
Veteran reported his onset of symptoms as many years after 
service at the time of his December 2009 VA examination.

In addition to the foregoing, it was the December 2008 VA 
examiner's opinion that the DJD involving the cervical spine, 
right knee and both hands was not caused by or a result of 
active duty.  The examiner noted the in-service injuries, but 
noted that these symptoms became more severe at the time the 
Veteran developed rheumatoid arthritis, which caused joint 
degeneration.  The Board interprets this finding to mean that 
the DJD found in the Veteran's cervical spine, right knee and 
hands is the result of rheumatoid arthritis and accompanying 
degeneration of those joints.  This interpretation is 
supported by the findings of the December 2009 VA examiner, 
who made no diagnosis of DJD and, rather, diagnosed the 
Veteran with rheumatoid arthritis involving the cervical 
spine and extremities; rheumatoid arthritis with involvement 
of both elbows, both wrists, both knees, both ankles and his 
left hip; and rheumatoid arthritis of both hands involving 
the MP and PIP joints of both hands.  In fact, the December 
2009 VA examiner specifically noted that a current x-ray of 
the cervical spine was normal and that there was no 
radiological evidence of arthritis or disc disease of the 
cervical spine.  The December 2009 VA examiner also 
thoroughly reviewed the x-ray evidence involving the 
Veteran's other joints.  

In the absence of any medical evidence establishing that the 
Veteran has DJD of the cervical spine (neck), bilateral 
elbows, bilateral wrists, bilateral knees, bilateral ankles, 
bilateral hands (to include the left thumb), and/or left hip 
as a result of service, and in light of the medical evidence 
establishing that the degenerative changes in these joints is 
the result of rheumatoid arthritis, service connection is not 
warranted and the claim must be denied.  See 38 C.F.R. 
§ 3.303.  The Board also notes that no diagnosis of arthritis 
was made within a year of the Veteran's discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition, the Board notes that no diagnosis involving the 
right hip was made and that an August 2005 x-ray was normal 
with no fracture, dislocation or bony destructive lesion.  In 
the absence of a current right hip disability, service 
connection is not warranted.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires evidence of a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a 
service-connection claim, including:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Prior to the issuance of the December 2006 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  The Veteran was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess/Hartman.  See 
June 2006 letter.  Accordingly, the duty to notify has been 
fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been met 
as the Veteran service, VA and private treatment records, to 
include those associated with a claim for benefits from the 
Social Security Administration, have been obtained.  The 
Veteran was also afforded appropriate VA examinations in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the Veteran.


ORDER

Service connection for DJD of the cervical spine (neck), 
bilateral elbows, bilateral wrists, bilateral hips, bilateral 
knees, bilateral ankles and bilateral hands, to include the 
left thumb, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


